MEMORANDUM **
Solomon and Lily Tekle, husband and wife, appeal the district court’s judgment dismissing their action which challenged the collection of federal taxes.
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Elias v. Connett, 908 F.2d 521, 523 (9th Cir.1990), and we affirm.
The district court properly concluded that it lacked jurisdiction over the Tekles’ suit for injunctive relief because the suit does not fall within any of the exceptions to the Anti-Injunction Act, 26 U.S.C. § 7421(a). See id. (explaining that any action to enjoin the assessment and collec*769tion of taxes by the Internal Revenue Service is barred unless it falls within one of several statutory exceptions or one judicial exception).
The district court properly dismissed the Tekles’ claim for damages premised on tortious misconduct against various Internal Revenue Service employees because the claim is time-barred. See 26 U.S.C. § 7438(d)(3).
The Tekles’ remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.